FLANIGAN, Presiding Justice,
concurring.
I concur fully with the principal opinion, but I do so reluctantly and only because this court is bound by decisions of the Supreme Court of Missouri. The principal opinion contains a quotation from Reagan v. Iron County Court, 226 Mo. 79, 125 S.W. 1140, 1142 (1910). Although that language compels me to concur, I do not agree with its rationale.
Section 177.086.2 reads:
“No bids shall be entertained by the school district which are not made in accordance with the specifications furnished by them and all contracts shall be let to the lowest responsible bidder complying with the terms of the letting, provided that the said school district shall have the right to reject any and all bids." (Emphasis added.)
The effect of the holding in Reagan, which construes a similar statute, is to let the proviso eliminate the mandate of the italicized segment. So construed, that segment is purposeless.
*323I think the legislative intent was this: The school district has the authority to reject any and all bids, but if it concludes to accept any bid, that bid must be the one submitted by the lowest responsible bidder complying with the terms of the letting.
I also feel that if neither the rejected low bidder nor an. affected taxpayer has standing to seek enforcement of the statute, it is sadly in need of a champion.